PER CURIAM.
In this dissolution-of-marriage proceeding the former wife appeals from an order of the trial court denying her motion to vacate a decree of dissolution on the ground of surprise and excusable neglect. She contends that it was an abuse of discretion for the trial judge to deny her motion. Suffice it to say that under the circumstances only if the trial judge had allowed the motion would abuse of discretion be a serious issue.
It is particularly difficult to understand the appellant’s position in view of the fact that after she learned of the default order and decree, rather than immediately moving to vacate the decree, she married another man.
Affirmed.